Citation Nr: 1530715	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 17, 2008, and to a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1974 to October 1977 and from January 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2007 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for bilateral hearing loss, effective October 30, 2006.  Subsequently, in December 2010, the RO increased the rating for bilateral hearing loss to 10 percent, effective October 17, 2008.  As that award does not represent a total grant of the benefit sought, the claim for an increased rating for bilateral hearing loss remains before the Board.  AB v. Brown,  6 Vet. App. 35 (1993).

In November 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  

The Board previously remanded this matter for development in March 2014.


FINDINGS OF FACT

1.  Prior to October 17, 2008, the most probative evidence indicates that the Veteran's hearing loss was manifest by Level II hearing loss bilaterally, at worst.

2.  Since October 17, 2008, the most probative evidence indicates that the Veteran's hearing loss has been manifested by Level IV hearing loss in the right ear and Level III hearing loss in the left ear, at worst.




	

CONCLUSIONS OF LAW

1.  Prior to October 17, 2008, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).
 
2.  Since October 17, 2008, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's claim of entitlement to a higher initial rating for bilateral hearing  loss stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, private treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board notes that the actions requested in the March 2014 remand have been undertaken.  A VA examination was conducted in April 2014, and updated VA treatment records were obtained.  Additionally, efforts were made to obtain any audiological evaluations from the VA Central California Health Care System (CCHCS) in 2003.  In response thereto the VA CCHCS submitted a formal finding of unavailability noting that the only audio records in their system were from the April 2014 examination.  The Veteran was notified of the unavailability of the reported 2003 audiogram in a September 2014 letter that also asked him to provide the names and addresses of all medical care providers who have treated him for his hearing loss disability, and to provide a release for each provider.  Based on the Veteran's response thereto, the AOJ obtained treatment records from Clinica Sierra Vista.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning     a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As will be shown below, the VA audiometric results do not reflect findings sufficient to warrant consideration of 38 C.F.R. § 4.86.

Following a review of the record, the Board finds that higher ratings are not warranted for bilateral hearing loss during any period on appeal.

Treatment records indicate that the Veteran has reported his bilateral hearing loss to his private physician.  However, the only audiometric findings for rating purposes of record are those obtained in the VA examination reports discussed below.

The Veteran was afforded a VA contract audiological examination in February 2007 during which he reported that his hearing loss caused difficulty conversing on the telephone and in one-on-one conversations.  He also reported difficulty hearing the television, in church, or when someone whispered.  An audiogram at that time showed pure tone thresholds, in decibels, as follows:

2007

HERTZ


1000
2000
3000
4000
RIGHT
30
30
35
35
LEFT
20
25
30
30

Pure tone averages were 33 decibels in the right ear and 26 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent bilaterally.  

Applying the results from the February 2007 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss bilaterally.  Where hearing loss is at Level II in both ears, a non-compensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Veteran was afforded another VA contract examination in October 2008 at which he reiterated the hearing problems he reported during the 2007 examination.  He also noted difficulty hearing female voices, at family gatherings, or when he is unable to see the person speaking to him.  An audiogram at that time showed pure tone thresholds, in decibels, as follows:

2008

HERTZ


1000
2000
3000
4000
RIGHT
45
50
55
60
LEFT
35
50
45
45

Pure tone averages were 53 decibels in the right ear and 44 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent bilaterally.  

Applying the results from the October 2008 examination to Table VI in 38 C.F.R. 
§ 4.85 yields a finding of Level IV hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level III in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

In accordance with the March 2014 remand instructions, the Veteran was afforded  a VA examination in April 2014.  At that time the Veteran reported needing to "concentrate intently" on the person who is speaking to him or he will have difficulty understanding them.  

An audiogram at that time showed pure tone thresholds, in decibels, as follows:

2014

HERTZ


1000
2000
3000
4000
RIGHT
25
30
35
25
LEFT
25
30
40
35

Pure tone averages were 29 decibels in the right ear and 33 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  

Applying the results from the April 2014 examination to Table VI in 38 C.F.R. 
§ 4.85 yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level II in the other, a non-compensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Board finds the medical evidence of record highly probative in this case, 
and notes that the examinations were conducted in accordance with 38 C.F.R. 
§ 4.85(a).  Moreover, the 2014 examiner reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

Although the Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing his wife, over the telephone, with background noise or in restaurants, and when     not looking directly at the speaker, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the findings on examination  are more probative than lay contentions as to the extent of the Veteran's hearing loss.

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  There is nothing to show that his disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  Regarding impairment in occupational functioning, the Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by his hearing loss.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Id.  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, the Veteran does not contend and the record does not suggest   that he is unemployable due to his hearing loss.  Accordingly, a claim for a total disability rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In summary, the most probative evidence of record fails to demonstrate that an initial compensable rating is warranted for the Veteran's bilateral hearing loss for the period prior to October 17, 2008, or in excess of 10 percent since that date.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

For the period prior to October 17, 2008, entitlement to an initial compensable rating for bilateral hearing loss is denied.

For the period since October 17, 2008, entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


